TRANSFER OF MINING RIGHTS CONTRACT SUBSCRIBED BY A) RAMIRO TREVIZO LEDEZMA,
VÍCTOR MANUEL GÓMEZ FREGOSO AND ISIDRO AMED HERNÁNDEZ JIMÉNEZ, THESE GENTLEMEN
PER THEIR OWN RIGHT (THE GRANTORS) AND B) CORPORACIÓN AMERMIN, S. A. DE C. V.,
REPRESENTED IN THIS ACT BY RAMIRO TREVIZO LEDEZMA IN HIS PERSONALITY AS SOLE
ADMINISTRATOR (THE GRANTEE), JOINTLY NAMED THE “PARTIES”, IN ACCORDANCE TO THE
FOLLOWING PREVIOUS RECORDS, DECLARATIONS AND CLAUSES.







PREVIOUS RECORDS







I.

The GRANTORS are the title holders derived from 3 (three) Mining Concessions
indicated forthcoming the CONCESSIONS, being Mr. Ramiro Trevizo Ledezma title
holder of 50% (fifty per cent), Mr. Víctor Manuel Gómez Fregoso, title holder of
25% (twenty five per cent), and Isidro Amed Hernández JIménez title holder of
the remaining 25% (twenty five per cent).







Title:

227,786

Name of lot:

Brisas de Oro 2

Ubicación:

Municipality of Quiriego, Sonora

Surface:

2373.5239 Hectares







Title:

228,329

Name of lot:

Brisas de Oro Fraction I

Ubicación:

Municipality of Quiriego, Sonora

Surface:

3095.1018 Hectares




Title:

228, 330

Name of lot:

Brisas de Oro Fraction II

Ubicación:

Municipality of Quiriego, Sonora

Surface:

960.0639 Hectares







II.

Because it so is convenient to their respective interests, the GRANTORS have
decided to onerously transfer in favor of the GRANTEE the titles of the
CONCESSIONS, receiving in exchange as counterclaim the amount described in the
following clauses:







DECLARATIONS







I.

Mr. Ramiro Trevizo Ledezma, per his own right and under oath of stating the
truth, declares that:








1







--------------------------------------------------------------------------------

1. He is a Mexican citizen, of age, in full use of his physical and mental
abilities, reason by which he enjoys the full capacity to subscribe this present
contract:




2. He is duly inscribed in the Federal Taxpayers Registry and to date current in
his income tax payments and other contributions that have corresponded to him,
and;




3. It is his free will to transfer in favor of the GRANTEE his title holding of
50% (fifty per cent) of the mining rights derived from the CONCESSIONS.
Receiving in exchange as counterclaim the amount described in the forthcoming
clauses.







II.

Mr. Víctor Manuel Gómez Fregoso, per his own right and under oath of skating the
truth, that;




1. He is a Mexican citizen, of age, in full use of his physical and mental
abilities, reason by which he enjoys the full capacity to subscribe this present
contract:




2. He is duly inscribed in the Federal Taxpayers Registry and to date current in
his income tax payments and other contributions that have corresponded to him,
and;




3. It is his free will to transfer in favor of the GRANTEE his title holding of
25% (twenty five per cent) of the mining rights derived from the CONCESSIONS.
Receiving in exchange as counterclaim the amount described in the forthcoming
clauses.







III.

Mr. Isidro Amed Hernández Jiménez , per his own right and under oath of skating
the truth, that;




1. He is a Mexican citizen, of age, in full use of his physical and mental
abilities, reason by which he enjoys the full capacity to subscribe this present
contract:




2. He is duly inscribed in the Federal Taxpayers Registry and to date current in
his income tax payments and other contributions that have corresponded to him,
and;




3. It is his free will to transfer in favor of the GRANTEE his title holding of
25% (twenty five per cent) of the mining rights derived from the CONCESSIONS.
Receiving in exchange as counterclaim the amount described in the forthcoming
clauses.







IV.

The GRANTEE per the offices of his legal representative and under oath of
stating the truth, declares that;




1. It is a Mexican mercantile society, duly established and operating in
agreement with the applicable and current legislation of the United States of





2







--------------------------------------------------------------------------------

Mexico as faith of it is given in Public Writ number 9,311, granted on the 9th
of August 1995 before testimony of Mr. José R. Miller Hermosillo, Attorney,
Public Notary number 2 of the Morelos Judicial District, State of Chihuahua,
instrument which is duly inscribed in the Public Registry of Commerce of stated
District under electronic mercantile folio number 21298*10;




2. His representatives enjoys the powers, mandates and the sufficient and
necessary faculties to subscribe this present contract, as evinced in the
instrument described in the foregoing numeral, and same that to date have not
been limited, restrained, suspended or revoked;




3. He is duly inscribed in the Federal Taxpayers Registry under Fiscal
Certificate number CAM.980810-K77 and to date current in his income tax payments
and other contributions that have corresponded to him, and;




4. It is the will of his Board of Directors to subscribe this present contract
with the purpose that the GRANTEES transfer to him 100% (one hundred per cent)
of the title holdings of the mining rights derived from the CONCESSIONS, paying
in exchange a certain and determined price, and complying in full to the terms
and conditions of this present contract.







V.

PARTIES declare per their own right, the first three, and through the offices of
his legal representative the last one, under oath of stating the truth, that
they assist to the subscription of this present document in good faith, free on
any deceit, error, violence or any other vitiation in their consent with the
purpose of committing themselves to the following:







CLAUSES







FIRST. OBJECT: By virtue of the subscription of this contract the GRANTORS
transfer in definite in favor of the GRANTEE in all that in fact and in rights
corresponds, the full title holding of the CONCESSIONS in the percentages that
corresponds to each as has been established in the Previous Facts of this
present instrument. On his part, the GRANTEE commits himself to pay and
effectively pays in favor of the GRANTORS, in the proportions described, the
certain and determined price indicated in the following clauses, heeding in
every instance to the terms and conditions of this contract.







SECOND. PRICE: For the transfer of the complete title holding of the
CONCESSIONS, the GRANTEE commits himself to pay in favor of the GRANTORS the
certain and determined price  fixed in the amount of $2,608.70 Dollars (Two
thousand six hundred and eight 70/100 Dollars in American States currency) plus
the corresponding Added Value Tax, an amount total of $3,000.00 Dollars (Three
thousand Dollars in United States currency 00/100). The PRICE.








3







--------------------------------------------------------------------------------

Taking into consideration the applicable percentage of each of the GRANTORS upon
the title holding of the rights derived from the CONCESSIONS, the GRANTEE will
pay the PRICE split in the following manner: 1. In favor of  Ramiro Trevizo
Ledezma the total amount of of $1,500.00 Dollars (Fifteen hundred Dollars 00/100
in United States currency), Added Value Tax included; 2. In favor of Mr. Víctor
Manuel Gómez Fregoso, the total amount of $750.00 Dollars (Seven hundred and
fifty Dollars 00/100 in United States currency), Added Value Tax included and;
in favor of Mr. Isidro Amed Hernández Jiménez, the total amount of $750.00
Dollars (Seven hundred and fifty Dollars 00/100 in United States currency),
Added Value Tax included.







THIRD. MANNER, TIME AND PLACE OF PAYMENT: The GRANTEE pays at the moment of the
subscription of this present contract the PRICE in favor of the GRANTORS either
by nominal check or, by means of an electronic transfer of funds to the bank
accounts that to such an effect are determined, as requested by these latter.
Consequently, the GRANTORS expressly accept that this instrument becomes the
receipt of payment for all legal purposes that may take place.







FOURTH. FORMALIZATION OF THE TRANSFER OF RIGHTS. PARTIES commit themselves to
ratify before Notary or Public Broker this present document as soon as possible
with the purpose that same be inscribed in the General Direction of Mines, a
dependency of the Secretary of the Economy.







FIFTH. CONFIDENTIALITY. PARTIES expressly commit themselves to keep the totality
of past, present and future information in a confidential character related to
this document and extending such an obligation to the persons in may be
disclosed to either private or corporate.




The PARTY recipient of confidential information must limit access to it to its
representatives or employees who, under a justified cause, should request access
to such information. In such cases, PARTIES must commit these people to the
obligations of confidentiality.




For purposes of this clause, the following will not be considered confidential
information: 1. Information legitimately known and obtained by the recipient
PARTY prior to the subscription of this agreement; 2. Information that is to
date or in the future considered as public domain, if and ever such
consideration did not derive from the incompliance by any of the PARTIES to the
stipulation of this clause, or; 3. Information that must be disclosed to in
agreement to Law or by an Administrative or Judicial Mandate issued by competent
authorities, including those of the Stock Exchange.




PARTIES agree that the duration of the obligation contracted by virtue of this
present clause will subsist indefinitely, even after the end of the duration of
this present instrument.








4







--------------------------------------------------------------------------------

In case of a non compliance, PARTIES expressly reserve to themselves the actions
that per law correspond to them, both in administration and judicial, in order
to claim indemnity per harms and damages, as well as other sanctions that are
applicable.







SIXTH. FISCAL OBLIGATIONS: On being registered and regularized before the
Federal Taxpayers Registry, as well as being current in income tax payments and
other contribution that might have corresponded to date, PARTIES agree that each
one of them will defray in separate payments on tax that correspond to them
individually in compliance to the terms and conditions of this present
instrument, complying to the applicable and current fiscal legislation., and
committing themselves to keep their counterpart safe regarding any fiscal
responsibility that might be imputed in infringement to this clause by competent
authorities.







SEVENTH. TOTALITY OF THE CONTRACT: PARTIES accept that this present agreement
contains the totality of the agreements between them regarding the object, and
leaving without effect or cancelling the totality of agreements, reports,
negotiations, correspondence, commitments and communications carried out
previously between them either in writing or verbally.







EIGHTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the Mining Law, its Ruling and the Federal Civil
Code among other applicable and current legal dispositions within the United
States of Mexico.







NINTH. JURISDICTION: In case there may arise controversies related with the
validity, intention, interpretation, execution or compliance of this contract,
PARTIES expressly agree to submit same to the competent courts of law of the
Morelos Judicial District in the City of Chihuahua, State of Chihuahua, and
giving up as of this moment any other jurisdiction that might correspond to them
by reason of their present or future addresses or by any other circumstance.







BOTH PARTIES IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAHUA, ON THE FIRST OF AUGUST TWO THOUSAND AND SEVEN.







The GRANTORS




Signature

RAMIRO TREVIZO LEDEZMA

PER HIS OWN RIGHT














5







--------------------------------------------------------------------------------

Signature

VÍCTOR MANUEL GÓMEZ FREGOSO

PER HIS OWN RIGHT













Signature

ISIDRO AMED HERNÁNDEZ JIMÉNEZ

PER HIS OWN RIGHT













THE GRANTEE







Signature

CORPORACIÓN AMERMIN, S. A. DE C. V.

REPRESENTED IN THIS ACT BY:

RAMIRO TREVIZO LEDEZMA

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*





6







--------------------------------------------------------------------------------

NOTARY RATIFICATION







In the city of Chihuahua, State of Chihuahua, on the tenth day of the month of
August of the year two thousand and seven, before me Eugenio Fernando García
Russek, Attorney, ascribed to Public Notary number twenty eight of this Morelos
Judicial District and acting as Notary per license of the offices title holder,
Mr. Felipe Colomo Castro, Attorney, there appeared before
me-----------------------------------------------------




On first instance, Messers Ramiro Trevizo Ledezma, Víctor Manuel Gómez Fregoso
and Isidro Amed Hernández Jiménez, each and all per their own right and in
second instance Mr. Ramiro Trevizo Ledezma in his personality as Sole
Adminisntrator of CORPORACIÓN AMERMIN, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE
(Stock Company with Varying Amount of Capital), personality that he will
accredit farther on, and who
exposed--------------------------------------------------------




That they acknowledge the signatures appearing at the bottom of the previous
document as having been written by themselves in their own handwriting and to be
same they use for all of their businesses and ratifying the content of
same-----------------------------------




PERSONALITY




In order to accredit the legal existence of CORPORACIÓN AMERMIN, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE as well as his personality as Sole Administrator,
Mr. RAMIRO TREVIZO LEDEZMA exhibited before me and so I give faith certified
copy of Public Writ number 9311 granted in this city of Chihuahua on the ninth
of August of the year Nineteen hundred and ninety five before Mr. José R. Miller
Hermosillo, Notary Public number two, currently in exercise for this Morelos
Judicial District of the State of Chihuahua, and whose first testimony is
inscribed under mercantile folio number 21164*10 by which CORPORACIÓN AMERMIN,
SOCIEDAD ANÓNIMA, S. A. DE C. V., was established, and document which I add
certified copy by the undersigned marked with numeral “1”
ONE.--------------------------








7







--------------------------------------------------------------------------------

---------Mr. RAMIRO TREVIZO LEDEZMA states under oath of stating the truth that
the nomination with he appears has not been revoked and no manner terminated and
that his faculties have not been
limited------------------------------------------------------------







Signature

/s/ Ramiro Trevizo Ledezma

RAMIRO TREVIZO LEDEZMA




Signature

/s/ Victor Manuel Gomez Fregoso

VÍCTOR MANUEL GÓMEZ FREGOSO




Signature

/s/ Isidro Amed Hernandez Jimenez

ISIDRO AMED HERNÁNDEZ JIMÉNEZ







 I AUTHORIZE THIS PRESENT ACT AND TAKE NOTICE OF IT IN THE THIRTEENTH VOLUME OF
THE BOOK OF REGISTRATION OF ACTS OUT OF PROTOCOL OF THE NOTARY UNDER MY CHARGE
UNDER NUMERAL 14,606, IN THE CITY OF CHIHUAHUA, STATE OF CHIHUAUA, ON THE 10TH
AUGUST 2007.










ASCRIBED TO PUBLIC NOTARY NUMBER TWENTY EIGHT




Signature

/s/ Eugenio Fernando Garcia Russek

EUGENIO FERNANDO GARCÍA RUSSEK

ATTORNEY AT LAW

*

*

*

*

*

*

*

*

*





8







--------------------------------------------------------------------------------

I, Eugenio Fernando García Russek, Attorney, ascribed to Public Notary number
twenty eight of this Morelos Judicial District and acting as Notary per license
of the offices title holder, Mr. Felipe Colomo Castro, Attorney, give faith and
certify----------




Having had before my sight the document that accredits the legal existence of
CORPORACIÓN AMERMIN, S.A. DE C. V.¸ and which I related below---------------




Public Writ number 9311 granted in this city of Chihuahua on the ninth of August
of the year Nineteen hundred and ninety five before Mr. José R. Miller
Hermosillo, Notary Public number two, currently in exercise for this Morelos
Judicial District of the State of Chihuahua, and whose first testimony is
inscribed under mercantile folio number 21164*10 by which CORPORACIÓN AMERMIN,
SOCIEDAD ANÓNIMA, S. A. DE C. V., was established through previous permit from
the Secretary of Foreign Affairs number 08000365, in file number 9508000359,
Folio number 609 issued in this city of Chihuahua on the fourteenth June 1990.
Of said document I transcribe the following
clauses-------------------------------------------------------------------------------------




FIRST: The appearing parties establish a Mercantile Society under the name of
“Corporación Amermin”, followed by the words “Sociedad Anónima de Capital
Variable” (Stock Company with Varying Amount of Capital), or by its
abbreviations, S. A. de C. V.
-------------------------------------------------------------------------------------------




SECOND: The Society will have as its object: 1. The purchase, sale, acquisition
by any concept, alienation, trade, import and export of all kinds of implements
and articles related with the mining and metallurgical industries, with Civil
Engineering and with construction in general. The Society will be in the
capacity to carry out all acts conductive to the accomplishment of this object
and, in an enunciatively manner, but not limiting, will be able to: establish
and run branch offices and agencies in any locality of the Mexican Republic or
abroad; establish, lease and buy, and in general negotiate in any manner with
mobile goods and real estate necessary for the compliance of its social
activities; alienate, lease, transfer, mortgage and burden in any manner any
good acquired or exploited by the Society; acquire, lease and take on lease and
administer transportation equipment necessary for the distribution and commerce
of the products object of the Society within the country and abroad; acquire all
kinds of





9







--------------------------------------------------------------------------------

national and foreign establishments including their shares or social portions,
goods and rights; acquire exploration and exploitation mining concessions or
their contractual rights for exploration and exploitation of any kind of
minerals as well as to alienate, burden or in any other manner make use of such
concessions and rights; acquire, install, project, purchase, sell, give and take
on lease, operate ore dressing plants and all types of appliances, equipment,
accessories and materials related with its social object; exploit earth dumps,
tailings, drosses, and slags and all kinds of minerals and substances derived
thereof; offer technical services as well as legal and consultancies and also
administrative services related to its object; obtain and exploit trade names,
patents, brand names and represent national and foreign enterprises; carry out
operations with all kinds of titles of credit, give and accept loans with or
without collateral and carry out all kinds of mercantile or civil activities
necessary or required in order to accomplish the society’s objects.
------------------------------------------------------------------------------------




Of the Society’s statutes I transcribe the
following---------------------------------------------




CHAPTER III: OF THE ADMINISTRATION OF THE SOCIETY: EIGHTH ARTICLE: The Society
will be administered and directed by a Sole Administrator who will remain in his
charge per an unlimited lapse of time and who in any case will remain in his
charge until the person who will be in his stead takes over per agreement of the
Shareholders General Assembly. Society’s Managers can also be named who will
remain in office per an unlimited lapse of time and who, in any case, will hold
office until the persons that should take over take their stead unless their
nomination is revoked, in which case they will cease their charges immediately.
The Managers’ faculties that are named will be determined by the Shareholders
Assemblies agreeing on their nomination.




NINTH ARTICLE: THE SOLE ADMINISTRATOR: Will have the legal representation of the
Society and, consequently, will be invested with the following faculties and
obligations:




a) Will manage the businesses and social goods with the widest berth of General
Empowerment under the terms of the second paragraph of article 2453 (two
thousand four hundred and fifty three) of the current Civil Code for the State
of Chihuahua, as





10







--------------------------------------------------------------------------------

well as by it related article 2554 (two thousand five hundred and fifty four),
second paragraph of the Civil Code for the Federal District:




b) Will be conferred with a General Power for Litigation and Collection and Acts
of Administration with expressed faculties to subscribe titles of credit under
the terms of the 9th article of the General Law of Titles and Credit Operations
under the terms of article 2453 (two thousand four hundred and fifty three) of
the current Civil Code for the State of Chihuahua and its related article number
2554 (two thousand five hundred and fifty four) of the Civil Code for the
Federal District that reads as follows:

: Will have the legal representation of the Society and, consequently, will be
invested with the following faculties and obligations:




a) Will manage the businesses and social goods with the widest berth of General
Empowerment under the terms of the second paragraph of article 2453 (two
thousand four hundred and fifty three) of the current Civil Code for the State
of Chihuahua, as well as by it related article 2554 (two thousand five hundred
and fifty four), second paragraph of the Civil Code for the Federal District:




b) Will be conferred with a General Power for Litigation and Collection and Acts
of Administration with expressed faculties to subscribe titles of credit under
the terms of the 9th article of the General Law of Titles and Credit Operations
under the terms of article 2453 (two thousand four hundred and fifty three) of
the current Civil Code for the State of Chihuahua and its related article number
2554 (two thousand five hundred and fifty four) of the Civil Code for the
Federal District that reads as follows:




ARTICLE 2453: In the General Mandate for Litigation and Collection it will
suffice to set down that it is granted with all general faculties and those
special requiring special clause per Law, in order that they may be understood
as conferred without any limitation. In the General Mandate for the
administration of goods it will suffice to express that it is conferred in such
a wise in order for the mandatory be able to exercise all administrative
faculties. In the General mandate to exercise Acts of Dominion, it will suffice
to express that they are granted in such a character in order for the mandatory
to exercise all faculties as owner in relation to goods as well as to exercise
all actions required to protect them. In cases of gratuitous acts the express
authority of the mandatory is obligatory. When a limitation in faculties of the
mandatories is exercised in the three cases before mentioned, these limitations
will be consigned or the mandate will be special. Notary Public will insert this
article in the instruments of mandate that are granted.





11







--------------------------------------------------------------------------------

TWENTIETH ARTICLE: During the General Assembly each share will enjoy the right
of one vote. In case of a tie, the deciding vote will that of the Assembly’s
President. Voting will be economic unless two shareholders request it be nominal
or per certificate.




TWENTY FIRST ARTICLE. The resolutions of the Ordinary Assemblies will be by a
majority of votes of those shares represented at the Assembly. The resolutions
of the Extraordinary Assemblies will be by a majority of votes representing at
least 51% of the Social Capital.




TWENTY SECOND ARTICLE: The decisions of the Assembly taken under the terms of
the statutes will oblige all of the partners, even those absent or in dissent.




TWENTY THIRD ARTICLE: Of all of the Assemblies an act must be taken up in
writing and will be signed by the persons that acted as President and as
Secretary as well as by the Commissar assisting. They will be added to the
appendix of the Book those documents presented during the Assembly, its summons
and the List of Attendees, subscribed by the attendees and the scrutinizers.




CITY OF CHIHUAHUA, STATE OF CHIHUAHUA ON THE TENTH OF AUGUST 2007




ASCRIBED TO PUBLIC NOTARY NUMBER TWENTY EIGHT




Signature

/s/ Eugenio Fernando Garcia Russek

EUGENIO FERNANDO GARCÍA RUSSEK

Attorney at Law







###











12





